Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                         Nos. 04-18-00524-CR & 04-18-00525-CR

                              Braulio TIRADO-MORALES,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                               Trial Court Nos. 6200 & 6201
                       Honorable Maria Teresa Herr, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgments are
AFFIRMED.

      SIGNED November 20, 2019.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice